Citation Nr: 1300154	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  10-36 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to March 14, 2008 for the grant of a total disability rating based on individual unemployability.

2.  Entitlement to an effective date prior to March 14, 2008 for the grant of a total disability rating based on individual unemployability on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel



INTRODUCTION

The Veteran had active service from July 1968 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issue of entitlement to an effective prior to March 14, 2008 for the grant of a total disability rating based on individual unemployability (TDIU) on an extraschedular basis is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

Service connection is in effect for posttraumatic stress disorder (PTSD), which was not rated 60 percent or more disabling until March 14, 2008.


CONCLUSION OF LAW

The criteria for an effective date prior to March 14, 2008 for the award of TDIU on a schedular basis have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.400, 4.16 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA generally has a duty to notify and assist claimants in substantiating a claim for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  However, VA's statutory and regulatory notice and duty to assist provisions are not applicable to the Veteran's claim of entitlement to an effective date prior to March 14, 2008 for the grant of a TDIU, where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The Veteran argues that the effective date of entitlement to TDIU should be February 1, 2007 because his treating psychologist said he was unable to work since that time due to medications prescribed to treat his service-connected PTSD.

The effective date of a claim for TDIU is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1); Hurd v. West, 13 Vet. App. 449, 451 (2000) (noting that the effective date rules for an increased compensation claim apply for a TDIU claim).  A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2012).  An informal claim is a "communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2012).  VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b) (2012).  The date of receipt by VA of private medical records will be accepted as the date of receipt of a claim when such reports shows the reasonable probability of entitlement to benefits.  38 C.F.R. § 3.157(b)(2).

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of his or her service-connected disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. § 4.16 (2012).  TDIU may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more.  38 C.F.R. § 4.16(a).  Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his or her employment and educational history.  38 C.F.R. § 4.16(b).

Procedural history shows that the Veteran filed a claim seeking service connection for PTSD on January 30, 2007.  In an April 2007 letter, received on May 10, 2007, incorporates a treatment record for PTSD, L. G., M.A., a private provider, who opined that PTSD rendered the Veteran unemployable.  In a May 2007 stressor statement, the Veteran said he had been unemployed for two years; however, he did not specifically request TDIU.  The RO issued a notice and assistance letter in December 2007 for development the TDIU claim.  In February 2008, the RO granted service connection for PTSD and assigned a 30 percent disability rating, effective January 30, 2007, the date of claim.  The RO did not adjudicate entitlement to TDIU.

On March 14, 2008, the Veteran submitted a document titled "request for reconsideration, [or] in the alternative [a] notice of disagreement", disagreeing with the initial rating assigned for PTSD.  He also filed a formal claim for TDIU.  The RO sent him a notice letter explaining the decision review officer and traditional appeal processes, as well as a letter explaining how to substantiate a claim for TDIU.  On May 13, 2008, the Veteran called the RO and said he did not want to appeal the February 2008 rating decision.  Instead, he wanted the appeal stopped and his claim reopened for reconsideration.  In support of his telephone request, he sent a copy of his March 14, 2008 correspondence but changed the title to exclude the phrase "in the alternative notice of disagreement."  Accordingly, the Board finds that the appeal of the February 2008 rating decision was withdrawn and a new claim filed for entitlement to an increased rating for PTSD.  The TDIU claim remained pending.

In January 2009, the RO increased the Veteran's rating for PTSD to 70 percent, effective March 14, 2008, the date of his new claim, and denied entitlement to TDIU.  He asked for reconsideration and in September 2009, the RO continued the 70 percent rating for PTSD and granted entitlement to TDIU, effective March 14, 2008.  He appealed the effective date for TDIU.  He did not appeal the assigned rating or effective date for PTSD; therefore, the January 2009 decision as to these issues is final and these issues are not before the Board.  38 U.S.C.A. § 7105 (West 2002).

Based on the foregoing, the Board finds that the Veteran's claim for TDIU was pending prior to March 14, 2008.  First, the April 2007 letter, received by VA on May 10, 2007, from L. G., M.A., raised the issue of TDIU.  Second, the Veteran raised the issue in his May 10, 2007 correspondence.  The RO treated these documents as a claim for TDIU, evidenced by the issuance of a notice and assistance letter in December 2007.  

Regardless, the date of claim is not controlling in this case.  The effective date is the later of the date of claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  In this case, since PTSD is the Veteran's only service-connected disability, and as it was not rated 60 percent disabling or more until March 14, 2008, the schedular criteria for entitlement to TDIU were not met prior to this date.  38 C.F.R. § 4.16(a); see also 38 U.S.C.A. § 7105.  As such, the proper effective date for TDIU on a schedular basis is March 14, 2008. 

Accordingly, entitlement to an effective date prior to March 14, 2008 based on the schedular criteria for TDIU must be denied.


ORDER

Entitlement to an effective date prior to March 14, 2008 for the award of TDIU on a schedular basis is denied.


REMAND

For those Veterans who fail to meet the percentage standards but are unemployable due to service-connected disabilities, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. § 4.16.  In these instances, the RO must submit the case to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

In this case, while the date of claim is May 10, 2007, an effective date prior to March 14, 2008 is not warranted for TDIU based on the schedular criteria.  See 38 C.F.R. § 4.16(a); see also 38 U.S.C.A. § 7105.  However, evidence dated prior to March 14, 2008 shows the Veteran was unemployable due to his service connected PTSD.  Specifically, the April 2007 letter from L. G., M.A., received by VA on May 10, 2007, states that the Veteran's PTSD severely compromised his ability to initiate or sustain work relationships, productivity, and learn new skills.  L. G., M.A., opined that the Veteran was "permanently and totally disabled and unemployable."  Also of record is a February 2008 VA compensation and pension examination report which shows that the examiner found the Veteran "so isolated, short-tempered, [and] unable to relate to others that any type of employment appears unlikely."

Thus, the Board finds that referral to the Director, Compensation and Pension Service for extraschedular consideration on the issue of entitlement to an earlier effective date for TDIU is warranted.  38 C.F.R. § 4.16(b).

Accordingly, the case is remanded for the following action:

1.  The RO must submit the Veteran's claim for entitlement to TDIU for the period prior to March 14, 2008 to the Director of Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b).  Thereafter, the RO must implement the determinations of the Director, Compensation and Pension Service, if so warranted.

2.  Thereafter, if the claim of entitlement to an effective date prior to March 14, 2008 for the grant of TDIU on an extraschedular basis on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


